UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 2, 2016 RIGHTSIDE GROUP, LTD. (Exact name of Registrant as Specified in Its Charter) Delaware 001-36262 32-0415537 (State or Other Jurisdictionof Incorporation) (CommissionFile Number) (IRS Employer Identification No.) 5808 Lake Washington Blvd. NE, Suite 300Kirkland, WA (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (425) 298-2500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 2, 2016, Rightside Group, Ltd. (the “Company”) held its 2016 Annual Meeting of Stockholders (the “Annual Meeting”) at the Woodmark Hotel located at 1200 Carillon Point, Kirkland, Washington 98033. At the Annual Meeting, 17,848,362 shares were represented in person or by proxy, constituting approximately 93% of the Company's outstanding shares as of April 6, 2016, the record date for the Annual Meeting. The Company’s stockholders voted on two proposals, each of which is described in more detail in the Company’s definitive proxy statement on Schedule 14A filed with the U.S. Securities and Exchange Commission on April 21, 2016. The following is a brief description of each matter voted upon and the certified voting results. Proposal 1 - Election of Class II Directors Stockholders elected each of the two nominees for Class II director to serve until the Company’s 2019 Annual Meeting of Stockholders or until his respective successor has been duly elected and qualified. The voting results were as follows: Director Name Votes For Votes Withheld Broker Non-Votes Percentage of Votes in Favor David E. Panos 90.52% Richard C. Spalding 90.56% Proposal 2 - Ratification of the Independent Registered Public Accounting Firm
